 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Case No. 1:19-CR-00097-DAD-BAM

12                                      Plaintiff,     FINAL ORDER OF FORFEITURE

13                                v.

14   DEAN RAY McLAUGHLIN,

15                                      Defendant.

16

17             On February 9, 2021, this Court entered a Preliminary Order of Forfeiture pursuant to

18   the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between

19   plaintiff and defendant Dean Ray McLaughlin, forfeiting to the United States the following

20   property:

21                 a. Seagate 1TB hard drive, seized from defendant by law enforcement on or about

22                      February 27, 2019;

23                 b. Blue 8GB thumb drive, seized from defendant by law enforcement on or about

24                      February 27, 2019;

25                 c. Silver 8GB thumb drive, seized from defendant by law enforcement on or about

26                      February 27, 2019;

27                 d. Silver 16GB thumb drive, seized from defendant by law enforcement on or about

28                      February 27, 2019; and,
      FINAL ORDER OF FORFEITURE                         1
 1                 e. Any additional thumb drives, SD cards, compact discs, hard drives, or other

 2                     electronic storage devices containing visual depictions of minors engaged in

 3                     sexually explicit conduct and seized from defendant by law enforcement on or

 4                     about February 27, 2019.

 5            Beginning on April 30, 2021, for at least 30 consecutive days, the United States published

 6   notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

 7   www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

 8   Court within sixty (60) days from the first day of publication of the notice for a hearing to

 9   adjudicate the validity of their alleged legal interest in the forfeited property.

10            The Court has been advised that no third party has filed a claim to the subject property,

11   and the time for any person or entity to file a claim has expired.

12            Accordingly, it is hereby ORDERED and ADJUDGED:

13            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States all

14   right, title, and interest in the below-listed property pursuant to 18 U.S.C. § 2253, including all

15   right, title, and interest of Dean Ray McLaughlin:

16                     a. Seagate 1TB hard drive, seized from defendant by law enforcement on or

17                          about February 27, 2019;

18                     b. Blue 8GB thumb drive, seized from defendant by law enforcement on or about

19                          February 27, 2019;

20                     c. Silver 8GB thumb drive, seized from defendant by law enforcement on or
21                          about February 27, 2019;

22                     d. Silver 16GB thumb drive, seized from defendant by law enforcement on or

23                          about February 27, 2019; and,

24                     e. Any additional thumb drives, SD cards, compact discs, hard drives, or other

25                          electronic storage devices containing visual depictions of minors engaged in

26                          sexually explicit conduct and seized from defendant by law enforcement on or
27                          about February 27, 2019.

28            2.       The above-listed property shall be disposed of according to law.
     FINAL ORDER OF FORFEITURE                              2
 1            3.       All right, title, and interest in the above-listed property shall vest solely in the

 2   name of the United States of America.

 3            4.       The U.S. Customs and Border Protection shall maintain custody of and control

 4   over the subject property until it is disposed of according to law.

 5   IT IS SO ORDERED.
 6
         Dated:       June 30, 2021
 7                                                          UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              3
